Exhibit 10.4
 
RUBY DEVELOPMENT COMPANY
P.O. Box 1241
Grass Valley, CA  95945


December 29, 2011


Perry Leopold, CEO
North Bay Resources Inc.
P.O. Box 162
Skippack, PA  19474
215-661-1100


Monthly Mortgage Payment Adjustment




Dear Perry,


This letter is to formalize our agreement that, as per the emails between our
companies, Ruby Development Company hereby authorizes North Bay Resources to pay
reduced monthly mortgage payments of TEN THOUSAND DOLLARS ($10,000.00) principal
and interest for each of the three mortgage payments due and payable on January
1, 2012, February 1, 2012, and March 1, 2012.




Yours truly,




RUBY DEVELOPMENT COMPANY




 

By: /s/ W.R. Frederking   W. R. “Rick” Frederking, Partner

 


Acknowledged and Agreed this 29th day of December, 2011,


North Bay Resources, Inc.




 

By: /s/ Perry Leopold   Perry Leopold, President and CEO

 